Citation Nr: 1732412	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable disability rating prior to July 15, 2015 and a disability rating greater than 10 percent beginning July 15, 2015 for a skin disability, characterized as simple folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 1983, March 1984 to March 1988, and October 1989 to October 1993, with additional unverified periods of active service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which, in part, continued a noncompensable disability rating for the Veteran's service-connected skin disability, characterized as simple folliculitis.

The Veteran was afforded a videoconference Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

This case was previously before the Board in June 2015 at which time it was remanded for further development.  Subsequently, by rating decision dated in August 2015, the RO increased the Veteran's disability rating for his service-connected skin disability, characterized as simple folliculitis from noncompensable to 10 percent disabling effective July 15, 2015.  However, as this increase does not represent a total grant of the benefits sought on appeal, the claim for an increase prior to and beginning July 15, 2015 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was most recently before the Board in December 2016 at which time the Board decided other claims on appeal (entitlement to service connection for bilateral knee disabilities) and deferred adjudication of the skin disability issue pursuant to a stay of such appeals.  Specifically, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagreed with the CAVC's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  On July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017) that reversed the decision by the CAVC. Based on the Federal Circuit's decision, the Secretary has lifted the stay of adjudication of skin disabilities.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to July 15, 2015, the Veteran's skin disability, characterized as simple folliculitis, did not involve more than 5 percent of the entire body and/or more than 5 percent of exposed areas affected and did not require systemic therapy.  

2.  Beginning July 15, 2015, the Veteran's skin disability, characterized as simple folliculitis, did not involve more than 20 percent of the entire body and/or more than 20 percent of exposed areas affected and did not require systemic therapy.  


CONCLUSIONS OF LAW

1.  Prior to July 15, 2015, the criteria for a compensable disability rating for skin disability, characterized as simple folliculitis, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Code (DC) 7806 (2016).

2.  Beginning July 15, 2015, the criteria for a disability rating greater than 10 percent for skin disability, characterized as simple folliculitis, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a June 2008 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service and reserve treatment records and post-service private as well as VA treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA skin examinations in June 2008, December 2012, and July 2015 to determine the nature and severity of his service-connected skin disability.  Neither the Veteran nor his representative has alleged that the most recent VA examination is inadequate for rating purposes.  The Board finds that the July 2015 examination is adequate in order to evaluate the Veteran's service-connected skin disability as it includes an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the July 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before a Veterans Law Judge (VLJ) at a Board hearing in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2015 hearing, the VLJ identified the issues on appeal which, at that time, included the issue of entitlement to an increased rating for the Veteran's skin disability.  Also, information was solicited regarding the current symptomatology of this disorder.  Furthermore, the VLJ informed the Veteran of the evidence necessary to substantiate his claim and inquired about outstanding records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that the hearing discussion did not raise the possibility that there is outstanding evidence necessary for a fair adjudication of the claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's June 2015 remand directives.  Specifically, the Veteran was afforded a new VA examination in July 2015.  Therefore, the Board finds that the AOJ has substantially complied with the June 2015 remand directives such that no further action is necessary in this regard. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
	
Service treatment records show that the Veteran was diagnosed and treated for dry skin, scattered folliculi erythematous papules in September 1993.  In November 1993, the Veteran submitted a claim for service connection for various disabilities.  He was afforded a VA examination in December 1993 which noted a current diagnosis of simple, mild folliculitis of the extremities of no significance clinically.  By rating decision dated in December 1993, the RO granted service connection for simple folliculitis, assigning a noncompensable disability rating for this disability effective October 21, 1993.  The Veteran submitted a claim for an increased rating for his skin disability in May 2008 and the noncompensable rating was continued by rating decision dated in April 2010.  The Veteran disagreed with this decision and subsequently perfected an appeal.

The Veteran's service-connected skin disability is rated under 38 C.F.R. § 4.118, DC 7806.  Under the criteria of DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.  

Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801-7805) depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7806.  
The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the current claim on appeal in May 2008 and Veteran has not requested such consideration.  As such, the Board therefore will not consider the claim under the amended criteria.

For claims received prior to October 23, 2008, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

Evidence relevant to the level of severity of the Veteran's simple folliculitis includes VA examination reports dated in June 2008, December 2012, and July 2015.  

During the June 2008 VA examination, it was noted that the Veteran had a long history of rashes, usually diagnosed as fungal rashes.  It was noted that he was treated in December 1999 with resolution of symptoms in February 2000 and that May 2004 was the last medical record of a rash and treatment.  The Veteran stated that a rash will come and go, last two to three months, and will resolve with over the counter medication (antifungal) or steroid creams.  The rash is confined to the extremities and the location varies when outbreaks occur.  The rash is present 9 out of 12 months but was not currently present.  The rash was pruritic, scaly, and erythematous.  It did not involve the feet, hands, or trunk.  Service treatment records revealed tinea pedis on entrance examination.  On physical examination, the Veteran's skin was warm and dry.  It had good turgor, was anicteric, and there were no rashes or bruises.  There was no evidence of any rash.  The impression was fungal dermatitis, resolved.

During a December 2012 VA Gulf War examination, it was noted that the majority of the Veteran's medical records note treatment for tinea corpus/dermatitis with antifungal medication or eczema with emollients and not folliculitis.  Neither folliculitis nor eczema were apparent on examination.  It was noted that the Veteran had a left thigh rash, as noted on a VA skin examination, with tinea corpus.  The examiner noted that tinea is caused by dermatophytes spread by human to human, animal to human, or focite to human contact.  As such, the examiner opined that the Veteran's recurrent exacerbations, which vary in location, are caused by the Veteran scratching and spreading the tinea.  The Veteran also reported that he did not consistently use his topical antifungal medication as prescribed, but rather when he remembered to use it.  It also seemed that he alternated his antifungal medication at times with a topical emollient which would not be effective in treating tinea.  The examiner noted that the Veteran would likely benefit from oral therapy to resolve his condition.  The examiner further noted that the Veteran's untreated diabetes contributes to the intractable nature of his tinea corpus.

During the December 2012 VA skin examination, the examiner noted diagnoses of eczema since 1998, folliculitis since 1996, and tinea corpus since 1999.  The Veteran reported transient rashes on his arms, legs, and torso since his military service which have been treated with topical medication.  Since service, he continued to experience rashes which wax and wane.  He treated these rashes with topical antifungal or Eucerin, currently using Ketoconazole and, at times, will mix it with Eucerin.  This will help with his rash but it takes a long time to work.  After the rash resolves, it returns a few weeks later in a different area.  Rashes were described as having a red ring with clearing in the middle that is pruritic.  He currently had a rash on the left thigh which had been present for five to six weeks.  He was treating this rash with Ketoconazole one to two times per day when he remembered.  Swimming once per week in the summer seemed to help the rash resolve.  

On physical examination, the examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck and that the Veteran did not have any benign or malignant skin neoplasms.  There were also no systemic manifestations due to any skin disease (such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma).  It was noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, specifically, constant use of Ketoconazole cream (which is not a corticosteroid).  It was noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner noted that the Veteran had not experienced any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, it was noted that the Veteran had infections of the skin on less than 5 percent of his total body area and no infections of the skin on his exposed area.  The examiner described the skin infections as an erythematous semi-circular rash with an elevated scaly border measuring 10 centimeters in length on the left lateral proximal thigh.  There were no tumors or neoplasms.  The examiner concluded that the Veteran's skin condition did not impact his ability to work.  

During the July 2015 VA examination, the examiner noted a diagnosis of eczema since 1993.  The Veteran reported experiencing a recurrent skin condition (described as sporadic outbreaks) associated with service since 1991.  Specifically, the skin of his arms and legs was affected.  He reported that the skin will be red, raised, and itchy.  He was told that the condition was not a fungal infection.  He reported that the skin problems occurred during any season and that he did not notice a specific stressor for the condition.  He reported that his condition would flare for 7 out of 12 months and that his most recent flare of the left leg was fading.  He used Eucerin cream as a moisturizer and last used a steroid cream over a year ago.  He denied the use of oral medication for his condition and also denied any specific work impact due to the condition.          

On physical examination, the examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck and that the Veteran did not have any benign or malignant skin neoplasms.  There were also no systemic manifestations due to any skin disease (such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma).  It was noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition, specifically, constant or near-constant use of Eucerin cream (which is not a corticosteroid).  It was noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner noted that the Veteran had not experienced any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, it was noted that the Veteran had eczema on 5 to 20 percent of his total body area and no eczema on his exposed area.  The examiner described the eczema as an oval shape measuring 10 centimeters by 20 centimeters on the medial left thigh and a circular shape measuring 1.5 centimeters on the medial right thigh.  There were no tumors or neoplasms and no other pertinent physical findings.  The examiner concluded that the Veteran's skin condition did not impact his ability to work.   

Also of record are the Veteran's lay statements.  During the March 2015 Board hearing, the Veteran testified that his skin disability affected 20 to 30 percent of his body, mostly his arms, legs, and thighs.  He also testified that his skin disability had required years of steroidal creams, like Triamcinolone.  The Veteran further testified that his skin condition was present for 10 to 11 months out of 12 months each year.  Similarly, in the Veteran's February 2013, he wrote that he had been prescribed Triamcinolone Acetonide or Ketoconazole since being separated from active duty and that both of these topical ointments are corticosteroids.

Also of record are VA treatment records dated through March 2017.  These records show similar findings as reported in the VA examination reports above.  Significantly, these records show that the Veteran was prescribed Triamcinolone on several occasions prior to the appeal period beginning May 2008 and only once (May 2009) since the appeal period began.  Furthermore, since the case was readjudicated in an August 2015 supplemental statement of the case, the Veteran has not been treated for a skin condition.  A December 2015 VA treatment record indicates that there were no new rashes.  

With regard to the period of time prior to July 15, 2015, the Board concludes that a compensable disability rating for the Veteran's skin disability is not warranted.  Initially, with regard to DC 7806, the evidence did not show that the Veteran's skin disability covered more than 5 percent of the entire body or more than 5 percent of exposed areas are affected.  As noted above, the December 2012 VA examination indicated that less than five percent of the Veteran's exposed areas were affected by his skin disability.  While the Veteran reported that his skin disability would sometimes affect 20 to 30 percent of his body during the March 2015 Board hearing, the Board notes that the Veteran never indicated that his skin disability affected 20 to 30 percent of his body at the time of the hearing, or at any time during the appeal period, but that it "varies."  Furthermore, the Board finds that while the Veteran's skin disability has varied during the appeal period, the medical evidence does not show that the Veteran's disability encompassed more than 5 percent of the entire body at any point prior to July 15, 2015.

The evidence also does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  As noted above, during the December 2012 VA examination, the Veteran denied using medications for his skin condition other than Ketoconazole and Eucerin (which are not corticosteroids or immunosuppressive drugs) and the December 2012 VA examiner specifically indicated that the Veteran had not been treated with corticosteroids or immunosuppressive drugs in the past 12 months for his skin condition.  

While a review of the Veteran's VA treatment records shows that the Veteran was prescribed Triamcinolone Acetonide (a topical corticosteroid) for a period of time in 2009, the Board notes that such does not rise to the level of "systemic therapy."  In Johnson v. McDonald, 27 Vet. App. 497 (2016) the CAVC read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The CAVC found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  In reversing, the decision in Johnson v. McDonald, the Federal Circuit reversed the holding, finding that the CAVC erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  As such, the Board finds that the Veteran's use of Triamcinolone Acetonide (a topical corticosteroid) for a period of time in 2009 does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.    

With regard to DC 7800 through 7804, both the June 2008 and December 2012 VA examination reports specifically indicate that the Veteran's skin disability has not resulted in scarring.  

With regard to the period of time beginning July 15, 2015, the Board concludes that a disability rating greater than 10 percent for the Veteran's skin disability is not warranted.  Initially, with regard to DC 7806, the evidence did not show that the Veteran's skin disability covered more than 20 percent of the entire body or more than 5 percent of exposed areas are affected.  As noted above, the July 2015 VA examination indicated that between 5 and 20 percent of the Veteran's exposed areas were affected by his skin disability.  The evidence also does not show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  As noted above, during the July 2015 VA examination, the Veteran denied using medications for his skin condition other than Eucerin (which is not a corticosteroid or immunosuppressive drug) and the July 2015 VA examiner specifically indicated that the Veteran had not been treated with corticosteroids or immunosuppressive drugs in the past 12 months for his skin condition.  With regard to DC 7800 through 7804, the July 2015 VA examination report specifically indicates that the Veteran's skin disability has not resulted in scarring.  
      
As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of a skin disorder affecting his body.  However, the Veteran has not endorsed any symptomatology that would warrant higher ratings for his skin disorder under any applicable diagnostic code.  To the extent that he has estimated the percentage of his body affected by his skin disability, the Board finds that the medical evidence is more probative.  It consistently and objectively describes the Veteran's condition at a level that is quite different from what the Veteran has alleged somewhat vaguely in his hearing.  He has submitted no additional evidence in support of his allegation to refute the medical documentation of record. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against an initial compensable disability rating for pseudofolliculitis barbae, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55 (1990); see also Hart, 21 Vet. App. at 509-10.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  A review of the record shows that the Veteran is likely unemployed.  During the March 2015 Board hearing, the Veteran testified that he had been out of work for the past three years due to his back and knees and during a February 2017 VA spine examination the Veteran reported that he had a hard time finding a job due to his back pain.  Significantly, a TDIU was most recently denied by rating decision dated in March 2017.  The Veteran has not contended, and the record does not show, that his unemployment is due to his service-connected skin disability.  Therefore, the Board finds that Rice is inapplicable as the issue of TDIU has not been raised in connection with the Veteran's claim for a higher rating for his service-connected skin disability.


ORDER

A compensable disability rating prior to July 15, 2015 for a skin disability, characterized as simple folliculitis, is denied. 

A disability rating greater than 10 percent beginning July 15, 2015 for a skin disability, characterized as simple folliculitis, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


